Case: 4:18-cv-01208-CDP Doc. #: 37 Filed: 05/03/19 Page: 1 of 4 PageID #: 1861



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ANHEUSER BUSCH EMPLOYEE CREDIT )
UNION,                         )
                               )
          Plaintiff,           )
                               )
vs.                            )                       No. 4:18-cv-1208-CDP
                               )
TRAVELERS PROPERTY CASUALTY    )
COMPANY OF AMERICA et al.,     )
                               )
          Defendants.

                  TRAVELERS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to inter alia FED. R. CIV. P. 56 and LOCAL RULE 7 – 4.01, Defendants Travelers

Property Casualty Company of America and The Charter Oak Fire Insurance Company (jointly,

“Travelers”) move for summary judgment on all claims pending in this civil action. In support

of this motion, Travelers states as follows:

       1.      In this insurance coverage action, Plaintiff Anheuser Busch Employee Credit

Union (“AB Credit Union”) alleges breach of contract and vexatious refusal against Travelers

arising of a class action claim brought by a class of borrowers. In that underlying suit, the class

members alleged that AB Credit Union failed to give proper notice before accelerating the

maturity of their unpaid balances and repossessing their vehicles (the “Wrongful Acceleration

and Repossession Claims”) and transmitted misleading or unreasonable presale notices before

disposing of the class claimants’ vehicles and failed to send the class claimants compliant post-

sale notices, or any other explanations or writings, providing all required information in the

required order (the “Notice Claims”).
Case: 4:18-cv-01208-CDP Doc. #: 37 Filed: 05/03/19 Page: 2 of 4 PageID #: 1862



       2.       Here, Travelers denies the AB Credit Union’s contract and statutory claims and

alleges a counterclaim for declaratory judgment to the extent there are similar claims to those

brought here by AB Credit Union that were not resolved by the underlying lawsuit.

       3.       Summary judgment is warranted because the claims in the underlying lawsuit did

not allege any damages within the coverage of the insurance policies issued by Travelers.

       4.       The claims alleged against AB Credit Union in the underlying lawsuit could only

trigger coverage under the “property damage” and “personal injury” provisions of Travelers’

policies (the Wrongful Acceleration and Repossession Claims potentially constituted “property

damage,” and the Notice Claims potentially constituted “personal injury”).

       5.       With respect to coverage for “property damage,” Missouri law is clear that the

insured’s repossession of a car is not insurable “property damage” because it is not an

“occurrence” and is barred by the “expected or intended injury” exclusion.

       6.       With respect to coverage for “personal injury,” each of Travelers’ policies

contains a financial services exclusion that prevents the general liability coverage from

transforming into a professional liability policy that would cover a financial institution for its

professional errors and omissions committed in the course of managing its consumer loan

products.

       7.       Travelers hereby incorporates by reference its Statement of Uncontroverted

Material Facts, Memorandum of Law, and evidentiary materials, all of which are filed

contemporaneously with this motion.

       8.       As set forth therein, there is no dispute as to any material fact and Travelers is

entitled to judgment as a matter of law on AB Credit Union’s state-court petition and Travelers’

counterclaim.




                                                  2
Case: 4:18-cv-01208-CDP Doc. #: 37 Filed: 05/03/19 Page: 3 of 4 PageID #: 1863



       9.      Travelers reserves the right to seek summary judgment on its late-notice defense

at the close of fact and expert discovery.

       WHEREFORE, Defendants request the Court enter a final Order:

       a.      Granting Judgment in Defendants’ favor on Count I and Count II of Plaintiff’s
               state-court petition and dismissing those claims with prejudice; and

       b.      Granting Judgment in Defendants’ favor on Defendants’ Counterclaim, declaring
               that Defendants have no duty to defend any “future claims,” as that term is
               defined in paragraph 10 of Defendants’ Counterclaim.

In the alternative, and to the extent there are certain issues that are not amenable to summary

judgment at this time, Defendants request the Court enter an interlocutory Order granting

Defendants all appropriate relief in narrowing the remaining issues.

                                                     Respectfully submitted,

                                                     ARMSTRONG TEASDALE LLP

                                                     By: /s/ Jonathan R. Shulan
                                                         Patrick J. Kenny               38032MO
                                                         Jonathan R. Shulan             65426MO
                                                         7700 Forsyth Blvd., Suite 1800
                                                         St. Louis, Missouri 63105
                                                         Telephone: 314.621.5070
                                                         Fax: 314.621.5065
                                                         pkenny@armstrongteasdale.com
                                                         jshulan@armstrongteasdale.com

                                                         ATTORNEYS FOR DEFENDANTS




                                                 3
Case: 4:18-cv-01208-CDP Doc. #: 37 Filed: 05/03/19 Page: 4 of 4 PageID #: 1864




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 3, 2019, the foregoing was filed using the Court’s electronic

filing system, which shall serve the following counsel of record:

David E. Larson
W. Rick Griffin
MARTIN, PRINGLE, OLIVER, WALLACE
& BAUER, L.L.P.
One Main Plaza
4435 Main Street, Suite 920
Kansas City, MO 64111
(816) 753-6006
(816) 502-7898 fax
delarson@martinpringle.com
wrgriffin@martinpringle.com

Attorneys for Plaintiff
                                                    /s/ Jonathan R. Shulan
                                                              Attorney for Defendants




                                                4
